P. A. Hollingsworth, Justice, dissenting. I would grant the rehearing based upon the petitioners’ second point that the excluded testimony of Dr. Charles Venus is vital and Instruction Number 24 is the law. The United States Supreme Court in Monell v. Department of Social Services, 436 U.S. 658 (1978), first held that a local government may be sued under 42 U.S.C. § 1983. The Court stated: ! [W]hen execution of a government’s policy or custom, whether made by its lawmakers or by those whose edicts or acts may fairly be said to represent official policy, inflicts the injury then the government as an entity is responsible under § 1983. 436 U.S. at 695. I concur with the majority except for their conclusion on Instruction Number 24.1 would allow it to be given.